Case 1:19-cv-02581-DDD-SKC Document 15 Filed 11/26/19 USDC Colorado Page 1 of 23




                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:19-cv-02581-DDD-SKC

   EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

         Plaintiff,

   v.

   GOLLNICK CONSTRUCTION, INC. d/b/a COLORADO EXCAVATING,

         Defendant.


                                     CONSENT DECREE


                                         I. RECITALS

    1.     This matter was instituted by Plaintiff, Equal Employment Opportunity

    Commission (“Commission” or “Plaintiff” or “EEOC”), an agency of the United States

    government, alleging that Defendant Gollnick Construction, Inc. d/b/a Colorado

    Excavating (“Colorado Excavating” or “Defendant”) violated Title I of the Americans

    with Disabilities Act of 1990, as amended (“ADA”), by denying employment

    opportunities to Dora Marquez because of her disability and/or the need to

    accommodate her disability.

    2.     The Parties to this Decree are the Plaintiff EEOC and Defendant Colorado

    Excavating.

    3.     The Parties, desiring to settle this action by an appropriate Consent Decree

    (“Decree”), agree to the jurisdiction of this Court over the Parties and the subject



                                               1
Case 1:19-cv-02581-DDD-SKC Document 15 Filed 11/26/19 USDC Colorado Page 2 of 23




    matter of this action and agree to the power of this Court to enter a Consent Decree

    enforceable against Defendant.

    4.     As to the issues resolved, this Decree is final and binding upon the Parties and

    their successors and assigns.

    5.     For the purpose of amicably resolving disputed claims, the Parties jointly

    request this Court to adjudge as follows:

    IT IS ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:

                                      II. JURISDICTION

    6.     The Parties stipulate to the jurisdiction of the Court over the Parties and subject

    matter of this action and have waived the entry of findings of fact and conclusions of

    law.

                                    III. TERM AND SCOPE

    7.     Term: The duration of this Decree shall be three years from the date of signing

    by the Court.

    8.     Scope: The terms of this Decree shall apply to Defendant and all facilities

    operated by Defendant in Colorado.

                                    IV. ISSUES RESOLVED

    9.     This Decree resolves the claims alleged in the above-captioned lawsuit and

    constitutes a complete resolution of all of the Commission’s claims of unlawful

    employment practices under the ADA that arise from Charge of Discrimination

    Number 541-2018-01556, filed by Dora Marquez.




                                                2
Case 1:19-cv-02581-DDD-SKC Document 15 Filed 11/26/19 USDC Colorado Page 3 of 23




    10.    Defendant and its officers, agents, employees, successors, and all other

    persons in active concert or participation with any of them will not interfere with the

    relief herein ordered, but shall cooperate in the implementation of this Decree.

                                   V. MONETARY RELIEF

    11.    Defendant shall pay the amount of $42,500. This amount shall be payable to

    Dora Marquez as specified in Paragraph 13 below.

    12.    Defendant will not condition the receipt of individual relief upon Dora Marquez’s

    agreement to: (a) maintain as confidential the terms of this Decree or the facts of the

    case; (b) waive her statutory rights to file a charge with any federal or state anti-

    discrimination agency; or (c) promise not to reapply for a position at any facility of

    Colorado Excavating.

    13.    To resolve these claims, Defendant shall pay a total of $42,500 to Dora

    Marquez, allocated as follows: (a) back pay in the amount of $21,250 and (b) non-

    pecuniary compensatory damages in the amount of $21,250. Payments designated

    “back pay” shall be reported on IRS Form W-2. Defendant shall be responsible for

    paying its share of payroll taxes for “back pay” and in accordance with either a newly

    submitted W-4 or the most recent W-4 on file with Defendant, withholding applicable

    payroll taxes owed by the payee. Otherwise, payments to Dora Marquez shall be for

    “non-pecuniary compensatory damages” only. Payments designated as “non-

    pecuniary compensatory damages” include compensatory damages allowed by the

    Civil Rights Act of 1991, 42 U.S.C. § 1981a, for emotional pain, suffering,

    inconvenience, mental anguish, loss of enjoyment of life, and other such losses, and


                                                3
Case 1:19-cv-02581-DDD-SKC Document 15 Filed 11/26/19 USDC Colorado Page 4 of 23




    these “non-pecuniary compensatory damages” shall be reported on IRS Form 1099 by

    Defendant and shall not be subject to withholdings.

    14.    The monetary relief shall be paid to the payee at the address provided by the

    EEOC as follows. Within 20 calendar days after the Court’s entry of the Consent

    Decree, Defendant shall mail a check to payee in the amount of $21,250, the entirety

    of which shall be allocated as non-pecuniary compensatory damages. The back pay,

    in the total amount of $21,250, shall be paid in three monthly gross installments of

    $7,083.33, with the first installment due on the first Friday of the month following 30

    calendar days after payment of the non-pecuniary damages, and with each

    subsequent installment payment due on the first Friday of each subsequent month.

    15.    Late fees shall accrue at the rate of $10 per day. If Defendant is delinquent

    more than 30 days on any payment, judgment shall enter in favor of the payee in the

    amount of $50,000 plus all amounts due on the remaining scheduled payments.

    16.    Within three business days after payments are mailed to the payee,

    Defendant’s counsel shall submit to EEOC a copy of the checks issued.

                                VI. OTHER INDIVIDUAL RELIEF

    17.    To the extent necessary, Defendant shall expunge from Dora Marquez’s

    personnel files (a) any and all references to the allegations of discrimination filed

    against Defendant that formed the basis of this action; and (b) any and all references

    to Dora Marquez’s participation in this action.

                               VII. EQUITABLE RELIEF

    A.    Injunctive Relief


                                                4
Case 1:19-cv-02581-DDD-SKC Document 15 Filed 11/26/19 USDC Colorado Page 5 of 23




    18.    Defendant, its officers, agents, successors, and other persons in active concert

    or participation with it, or any of them, are permanently enjoined from engaging in any

    employment practice which discriminates based on an individual’s disability, including

    terminating employees who have a seizure disorder or a history of seizures without

    engaging in the interactive process. Defendant, its officers, agents, successors, and

    other persons in active concert or participation with them, or any of them, are

    permanently enjoined from engaging in reprisal or retaliation of any kind against any

    person because of such person’s opposition to any practice made unlawful under the

    ADA; Defendant shall not retaliate against a person because such person brings an

    internal complaint of discrimination with the Defendant; because such person files or

    causes to be filed a charge of discrimination with the Commission or any other agency

    charged with the investigation of employment discrimination complaints, or whose

    statements serve as the basis of a charge; or because such person testifies or

    participates in the investigation or prosecution of an alleged violation of these statutes.

    Defendant shall not retaliate in any manner against individuals identified as witnesses

    in this action or who assisted in the investigation giving rise to this action. Nor shall

    Defendant retaliate against any such persons identified as a witness or possible

    witnesses of discrimination in future investigations or proceedings.

   B.     ADA Policy

    19.    Within 60 calendar days after entry of this Decree, Defendant shall, in

    consultation with an outside advisor experienced in the area of employment law,

    create a policy proscribing discrimination based on an individual’s disability,


                                                5
Case 1:19-cv-02581-DDD-SKC Document 15 Filed 11/26/19 USDC Colorado Page 6 of 23




    proscribing retaliation against any employee who opposes discrimination, requests

    accommodation for disability, or files a charge of discrimination; stating affirmatively

    that Defendant will provide reasonable accommodation for employees with disabilities;

    and providing a procedure for employees to request accommodation.

    20.    Defendant’s policy will state that it will consider qualified applicants with

    disabilities for employment. The policy will also state that Defendant will conduct an

    individualized assessment of any such applicant or employee by evaluating his or her

    ability to perform any given position's essential job duties/functions, with or without

    reasonable accommodation, in compliance with the ADA.

    21.    The ADA policy will include an explanation of the process of requesting

    accommodation for a disability, including contact information for the person or persons

    who receive or coordinate any requests for accommodation. As to all managers or

    other officials who in any way have responsibilities for accepting or processing

    requests for accommodation, the policy must set forth the role of each manager or

    official for considering accommodation for employees and job applicants. The policy

    must provide guidance on how to determine what is a reasonable accommodation.

    22.    The ADA policy will explain Defendant’s mandatory participation in the

    interactive process with each applicant/employee who seeks accommodation, or who

    Defendant is aware may need accommodation, for a disability. The policy will include

    a commitment that the interactive process must include, at minimum, an interactive

    dialogue and good-faith communications with the applicant/employee to determine

    what, if any, modification or accommodation could be reasonably provided to the


                                                6
Case 1:19-cv-02581-DDD-SKC Document 15 Filed 11/26/19 USDC Colorado Page 7 of 23




    applicant/employee that would enable the applicant/employee to perform his or her

    essential job functions with or without an accommodation. The policy will explain that

    Defendant will seek qualified medical opinions as appropriate, in compliance with the

    ADA.

    23.       The ADA policy will include a provision explaining that, after engaging in the

    interactive process of accommodation, if Defendant determines that an applicant or

    employee is not qualified or creates a direct threat to himself/herself or others,

    Defendant will explain in writing to the applicant or employee how it arrived at this

    determination and provide the applicant or employee with the opportunity to discuss

    and rebut this determination.

    24.       The ADA policy shall contain a description of the consequences, up to and

    including termination, that shall be imposed upon violators of the policy, and an

    assurance of non-retaliation against persons and witnesses who report to Defendant

    that they believe they or other employees have been subjected to unlawful

    discrimination and/or who have asked for accommodation for disability.

    25.       Defendant shall post and keep posted for the duration of this Decree, in each of

    its facilities in a conspicuous place frequented by employees, a copy of the ADA

    policy.

   C.     Policy Regarding Complaints or Reports of Alleged Discrimination

    26.       Within 60 calendar days after entry of this Decree, Defendant shall, in

    consultation with an outside advisor experienced in the area of employment law,

    create a policy encouraging employees to report any conduct believed to be


                                                  7
Case 1:19-cv-02581-DDD-SKC Document 15 Filed 11/26/19 USDC Colorado Page 8 of 23




    discriminatory, and that such reports of alleged discriminatory conduct will be

    subjected to a full and fair investigation. The mechanism for reporting discrimination

    shall be posted and distributed by Defendant. The method by which employees shall

    report discrimination shall be set forth in the policy to include explicit instructions for

    making such reports.

    27.    Defendant’s policy will state that it shall promptly, reasonably, and appropriately

    investigate all complaints of discrimination. The investigation must include, at a

    minimum, the following: (a) documentation of the complaint; (b) a finding of whether

    discrimination occurred; (c) a credibility assessment as appropriate; (d) interviews of

    all potential victims and witnesses identified, including the individual(s) alleged to have

    participated in or condoned the unlawful conduct; (e) a review of all documents which

    might shed light on the allegation, where such exist; (f) contemporaneous notes of the

    investigation and conclusions; and (g) contemporaneous notes of all corrective and

    remedial measures where discrimination is found. Defendant shall take immediate

    appropriate corrective action to make discrimination victims whole, to discipline

    violators, and to eradicate the discrimination as appropriate.

    28.    Defendant shall not retain documents related to investigation of alleged

    discrimination in any of the complainant's personnel files. These documents instead

    must be retained in a separate secure location. All disciplinary actions taken against

    employees for violation of anti-discrimination policies will be retained in the violator's

    personnel file. In those cases in which no conclusion could be reached on the




                                                 8
Case 1:19-cv-02581-DDD-SKC Document 15 Filed 11/26/19 USDC Colorado Page 9 of 23




    allegations, the investigation documents shall remain in the alleged violator’s file

    indefinitely.

   D.     Recordkeeping Policy

    29.    Within 60 calendar days after entry of this Decree, Defendant shall, in

    consultation with an outside advisor experienced in the area of employment law,

    create a recordkeeping system and policy that at minimum complies with Defendant’s

    obligations under 29 C.F.R. § 1602.14, including preservation of applications.

    30.    The recordkeeping policy will also include a provision or provisions to prevent

    commingling of medical records in employee personnel files and to keep such medical

    records confidential pursuant to Section 102(d)(3)(B) of the ADA.

    31.    Within 75 calendar days of the Court's entry of this Decree, Defendant shall

    provide copies of policies described in Sections B, C, and D above to all employees,

    and will provide the policies to newly-hired employees within 10 days of their hire.

    Within 80 calendar days of the Court's entry of this Decree, Defendant shall forward a

    copy of the policies to the Commission and a letter indicating that the policies have

    been distributed.

   E.     Training

    32.    Each year of this Decree, Defendant shall provide EEO and ADA training for all

    its employees, according to the terms specified below. Under this provision,

    employees will be trained at a minimum in the following areas: (a) understanding the

    kind of conduct which may constitute unlawful discrimination or harassment, including

    disability discrimination and discrimination against individuals because of the need to


                                               9
Case 1:19-cv-02581-DDD-SKC Document 15 Filed 11/26/19 USDC Colorado Page 10 of 23




     accommodate; (b) Defendant’s ADA policy, including the process for requesting

     accommodation; (c) Defendant’s procedures for handling disability accommodation

     requests and the interactive process; (d) Defendant’s policy and procedures for

     reporting alleged discrimination; (e) the penalties of engaging in discriminatory

     behavior; and (f) Defendant’s non-retaliation policy. All training under this Paragraph

     shall be at Defendant’s selection and expense. Training will be conducted live and in‐

     person by an outside vendor experienced in the area of employment law. The training

     will be conducted as follows:

          32.1. Non-managerial Employees: Defendant will provide non-managerial

          employees annual training sessions each year of this Decree at all its Colorado

          locations. Each training session for non-managerial employees shall be at least

          two hours in duration. Each training session will provide an overview of the ADA

          and other anti-discrimination laws enforced by EEOC and anti-retaliation

          provisions in those laws. Attendance will be mandatory for every employee on

          the days of such training. This annual training session will include a focus on

          disability discrimination, including prohibitions on discrimination because of an

          individual’s disability or the need to accommodate. The first annual training

          provided to non-managerial employees under this Decree will include at least 30

          minutes of Epilepsy 101 training provided at no cost by the Epilepsy Foundation

          of Colorado.

          32.2. Managerial, Supervisory, and Human Resources Employees:

          Defendant will require all individuals who work in a managerial, supervisory, or


                                               10
Case 1:19-cv-02581-DDD-SKC Document 15 Filed 11/26/19 USDC Colorado Page 11 of 23




         human resources capacity to receive at least three hours of training annually

         regarding the ADA and other federal anti-discrimination laws. One of the three

         hours must directly address disability discrimination, including discrimination

         against individuals with seizure disorder or a history of seizures, with special

         emphasis on the responsibility for employers to provide reasonable

         accommodations and engage in the interactive process. 30 minutes of the

         training must be instruction in recordkeeping compliance and the proper methods

         of receiving, communicating, investigating (where applicable), and ameliorating

         discrimination, including the proper procedures for documenting and preserving

         evidence of discrimination, archiving the corporation’s investigation of

         complaints, as well as detailing the consequences and result of the investigation

         where discrimination is found. The first annual training provided to managerial,

         supervisory, and human resources employees under this Decree will include at

         least one hour of Epilepsy 101 training provided at no cost by the Epilepsy

         Foundation of Colorado. Defendant shall emphasize with managerial,

         supervisorial, and human resources employees that due to their position of

         power, such employees (a) must be particularly vigilant not to discriminate,

         whether consciously or because they rely on subconscious stereotypes; (b) must

         be sensitive of how their actions or words might be perceived by subordinate

         employees; and (c) must avoid the temptation to retaliate against an employee

         because a complaint is made, or might be made, against them. Additionally,

         Defendant will require employees who are newly hired or recently promoted into


                                              11
Case 1:19-cv-02581-DDD-SKC Document 15 Filed 11/26/19 USDC Colorado Page 12 of 23




           a managerial, supervisory, or human resource position to complete the requisite

           three hours of training within 60 calendar days of being hired or promoted into a

           managerial or supervisory position.

     33.    Defendant agrees that the first such training session for each employee group

     identified in the Paragraphs above will take place within 90 calendar days after the

     Court’s entry of this Decree. Defendant agrees that all of its personnel shall both

     register and attend the training sessions.

   F.      Notice Posting

     34.    Within ten business days after the Court’s entry of this Decree, Defendant shall

     post in each of its facilities in Colorado, in a conspicuous place frequented by

     employees, the Notice attached as Exhibit A to this Decree. The Notice shall be in a

     similar type and style as set forth in Exhibit A, but enlarged to 16 inches by 24 inches.

     The Notice shall remain posted for the duration of this Decree. If the Notice becomes

     defaced or illegible, Defendant will replace it with a clean copy. Defendant shall certify

     to the Commission, in writing, within 10 calendar days of entry of this Decree that the

     Notice has been properly posted and shall provide recertification in each of the semi-

     annual reports required under the Reporting provisions of this Consent Decree.

   G.      EEO Compliance as a Component of Management Evaluation

     35. Defendant shall, within 60 calendar days of the entry of this Consent Decree, and

     at least continuously for the duration of this Decree, develop and implement a

     management evaluation and compensation system which includes EEO compliance,

     compliance with policies and laws prohibiting discrimination and retaliation, and


                                                  12
Case 1:19-cv-02581-DDD-SKC Document 15 Filed 11/26/19 USDC Colorado Page 13 of 23




     compliance with this Decree, as factors which shall be used to evaluate all managerial

     employees and employees responsible for accommodation and termination decisions

     at the covered facilities. Defendant shall also, within 60 calendar days of the Court’s

     entry of this Decree, and continuously for the duration of this Decree, advise

     Defendant’s managerial officials that any monetary bonuses these managers may be

     eligible for during this Decree are subject to reductions based on established non-

     compliance with EEO policies and procedures, policies and laws prohibiting retaliation,

     and this Decree.

   H. Record Keeping and Reporting Provisions

     36.    For the duration of this Consent Decree, Defendant shall maintain all records

     concerning implementation of this Consent Decree, including, but not limited to, all of

     the following:

           36.1. Applications;

           36.2. Personnel files;

           36.3. Payroll records;

           36.4. Work schedules;

           36.5. All records documenting employee terminations;

           36.6. All documents regarding requests for accommodation and records

           documenting the interactive process and efforts to provide any such

           accommodation, including records reflecting what accommodations were

           considered and what accommodations were provided; and




                                               13
Case 1:19-cv-02581-DDD-SKC Document 15 Filed 11/26/19 USDC Colorado Page 14 of 23




           36.7. Complaints or reports of alleged disability discrimination and records

           documenting investigation of such complaints, including witness statements,

           documents compiled, conclusions and findings, and any corrective and remedial

           actions taken.

     37.    Defendant shall provide semi-annual reports for each six-month period

     following the entry of this Decree for the three-year duration of this Decree. The

     reports shall be due 30 days following the respective six-month period, except the final

     report which shall be submitted to the Commission eight weeks prior to the date on

     which the Consent Decree is to expire.

     38.    Reporting Requirements: Each report shall provide the following information:

           38.1. Complaints or Reports of Alleged Discrimination

                 38.1.1.         For purposes of this Paragraph, the term “complaint or report

                 of alleged discrimination” will include any written or verbal complaint or

                 report made to a supervisor or manager, or of which a supervisor or

                 manager is aware, which alleges discrimination, or the witnessing of

                 discrimination, based on disability. The complainant need not invoke the

                 terms “discrimination,” “ADA,” “disparate treatment,” “violation,” or “rights,”

                 etc. Employees are not trained in legalese and frequently use such terms

                 as “unfair,” “unprofessional,” “uncomfortable,” “unjust,” “retaliatory,”

                 “treated differently,” or “disciplined without or for no reason” and other

                 such language that indicates an allegation of discrimination. The report

                 will include:


                                                14
Case 1:19-cv-02581-DDD-SKC Document 15 Filed 11/26/19 USDC Colorado Page 15 of 23




                      a.     The name, address, email address, and telephone number of

                      each person making a complaint or report of disability

                      discrimination to Defendant or to any federal, state, or local

                      government agency;

                      b.     The name, address, email address, and telephone number

                      of each person identified as a potential witness to the incident of

                      alleged discrimination;

                      c.     A brief summary of each complaint or report, including the

                      date of the complaint or report, the name of the individual(s) who

                      allegedly engaged in the discriminatory conduct, the Defendant’s

                      investigation and response, the name of the person who

                      investigated or responded to the complaint, and what, if any

                      resolution was reached; and

                      d.     Copies of all documents memorializing or referring to the

                      complaint or report, investigation, and/or resolution thereof,

                      excluding any documents protected by the attorney-client privilege

                      or work product doctrine.

         38.2. Complaints or Reports of Retaliation

               38.2.1.       For purposes of this Paragraph, the term “complaint or report

               of retaliation” will include any written or verbal complaint which alleges

               retaliation for activity that is protected under the ADA or alleges retaliation

               for conduct which the Defendant recognizes or should have recognized as


                                                15
Case 1:19-cv-02581-DDD-SKC Document 15 Filed 11/26/19 USDC Colorado Page 16 of 23




              protected activity under any federal anti-discrimination statutes even if the

              complainant does not use legal or technical terminology. The report shall

              include:

                     a.     The name, address, email address, and telephone number

                     of each person making a complaint of retaliation to Defendant or to

                     any federal, state, or local government agency;

                     b.     The name, address, email address, and telephone number

                     of each person identified as a potential witness to the incident of

                     alleged retaliation;

                     c.     A brief summary of each complaint, including the date of the

                     complaint, the name of the individual(s) who allegedly engaged in

                     the retaliatory conduct, the Defendant’s investigation and response

                     to the complaint, the name of the person who investigated or

                     responded to the complaint, and what, if any resolution was

                     reached; and

                     d.     Copies of all documents memorializing or referring to the

                     complaint, investigation, and/or resolution thereof, excluding any

                     documents protected by the attorney-client privilege or work

                     product doctrine.

         38.3. Reasonable Accommodation Requests, Procedures and Results

              38.3.1.       The name, address, email address, and telephone number

              of each person making a request for accommodation to the Defendant.


                                            16
Case 1:19-cv-02581-DDD-SKC Document 15 Filed 11/26/19 USDC Colorado Page 17 of 23




              38.3.2.       A brief summary of each request for accommodation,

              including the following: the date of the request; the person or persons to

              whom the request was made; the person or persons responsible for

              responding to the request; any effort to engage in the interactive process

              with the person requesting accommodation; what accommodation was

              requested; whether the requested accommodation was granted, and if not,

              an explanation of the reasons for denying the request; whether any other

              accommodation was provided, and if so, what accommodation was

              provided, and an explanation of the reasons for providing that

              accommodation.

              38.3.3.       Copies of all documents memorializing or referring to the

              request for accommodation, investigation, and/or resolution thereof,

              including without limitation, any written report or documentation of the

              request, records compiled as part of the interactive process, and records

              documenting any investigation undertaken and/or accommodation

              provided, excluding any documents protected by the attorney-client

              privilege or work product doctrine.

      38.4.   Discharge, Discipline, or Failure to Hire Because of Disability

              The report should identify any applicants or employees who were

              discharged, disciplined, or not hired for any reason related to a disability or

              the need for accommodation, including the name, address, email address,

              and telephone number of each applicant or employee.


                                             17
Case 1:19-cv-02581-DDD-SKC Document 15 Filed 11/26/19 USDC Colorado Page 18 of 23




              38.4.1. The name, address, email address, and telephone number of each

               individual at Colorado Excavating who participated in the discharge,

               disciplinary action, or denial of hire.

              38.4.2. A brief summary of each employment action including the nature of

               the action, the date of the action, the positions held by each individual

               involved in the action, and the reasons for the action.

              38.4.3. Copies of all documents memorializing or referring to the

               employment action, investigation, and/or resolution thereof, excluding any

               documents protected by the attorney-client privilege or work product

               doctrine.

      38.5.    Privilege Log

              38.5.1. If any document or communication is withheld under a claim of

               attorney-client privilege or work product doctrine under Paragraphs

               38.1.1(d), 38.2.1(d), 38.3.3, or 38.4.3 above, Defendant will provide a

               privilege log with the following information: (a) the date of the

               communication or document; (b) the individuals to whom and from whom

               the communication was made, that is, the author and all recipients

               (including copy recipients) of any written communication, and their

               positions; (c) a description of the nature and substance of the

               communication or document; (d) the identity of the person(s) who has

               (have) custody of, or control over, the document and each copy thereof;

               (e) the number of pages of the document; (f) whether any non-privileged


                                               18
Case 1:19-cv-02581-DDD-SKC Document 15 Filed 11/26/19 USDC Colorado Page 19 of 23




                  or non-protected matter is included in the communication or document;

                  and (g) the basis on which any privilege or other immunity is claimed and

                  the basis to show that any privilege or immunity has not been waived.

      38.6.       Training

              38.6.1. For each training program required under Paragraphs 32.1 and

                  32.2 conducted during the reporting period, Defendant shall submit a

                  registry of attendance.

              38.6.2. For each training program required under Paragraphs 32.1 and

                  32.2 completed during the reporting period, Defendant will: (a) identify the

                  vendor who facilitated the training; and (b) provide copies of the vendor’s

                  materials, the vendor’s resume, the training materials, and the program

                  agenda.

      38.7.       Posting of Notice: Defendant shall recertify to the Commission that the

         Notice required to be posted under Section F of this Consent Decree has

         remained posted during the reporting period, or, if removed, was promptly

         replaced.

      38.8.       Policy Review and Creation: Defendant shall report on the status of the

         policies and the distribution of policies as required under Sections B, C, and D

         above.

      38.9.       Individual Relief: Defendant shall report on the status of the

         expungement as required by Paragraph 17.




                                                19
Case 1:19-cv-02581-DDD-SKC Document 15 Filed 11/26/19 USDC Colorado Page 20 of 23




            IX. RETENTION OF JURISDICTION AND ENFORCEMENT OF DECREE

      39.    This Court shall retain jurisdiction of this cause for purposes of compliance with this

Decree and entry of such further orders or modifications as may be necessary or appropriate to

effectuate equal employment opportunities for employees.

40.    There is no private right of action to enforce Defendant’s obligations under the Decree

and only the Commission may enforce compliance herewith.

41.    The Commission may petition this Court for compliance with this Decree at any time

during which this Court maintains jurisdiction over this action. Should the Court determine that

Defendant has not complied with this Decree, appropriate relief,

including extension of this Decree for such period as may be necessary to remedy its non-

compliance, may be ordered.

42.    Absent extension, this Decree shall expire by its own terms at the end of the

48th month from the date of entry without further action by the Parties.

                                     X. EEOC AUTHORITY

43.    With respect to matters or charges outside the scope of this Decree, this

Decree shall in no way limit the powers of the Commission to seek to eliminate employment

practices or acts made unlawful by any of the statutes over which the EEOC has enforcement

authority and which do not arise out of the claims asserted in this lawsuit.

                             XI. COSTS AND ATTORNEY'S FEES

44.    Each party shall be responsible for and shall pay its own costs and attorney’s fees.




                                                20
Case 1:19-cv-02581-DDD-SKC Document 15 Filed 11/26/19 USDC Colorado Page 21 of 23




                                            XII. NOTICE

     45.      Unless otherwise indicated, any notice, report, or communication required

     under the provisions of this Decree shall be sent by certified mail, postage prepaid, or

     by email as follows:


   Laurie Jaeckel                                     David Gartenberg
   EEOC - Denver Field Office                         Littler Mendelson P.C.
   303 East 17th Avenue, Suite 410                    1900 Sixteenth Street, Suite 800
   Denver, CO 80203                                   Denver, CO 80202
   lauren.jaeckel@eeoc.gov                            dgartenberg@littler.com


                                        XIII. SIGNATURES

     46.      The parties agree to the entry of this Decree subject to final approval by the

     Court.

     SO ORDERED this 26th day of November, 2019.


                                               BY THE COURT:



                                               __________________________________
                                               Judge Daniel D. Domenico
                                               United States District Judge




                                                 21
Case 1:19-cv-02581-DDD-SKC Document 15 Filed 11/26/19 USDC Colorado Page 22 of 23
Case 1:19-cv-02581-DDD-SKC Document 15 Filed 11/26/19 USDC Colorado Page 23 of 23




                                          EXHIBIT A

                                           NOTICE

          The following notice is being posted pursuant to the terms of a Consent Decree
   reached between the parties in EEOC v. Gollnick Construction, Inc. d/b/a Colorado
   Excavating filed in the United States District Court for the District of Colorado, Civil
   Action No. 19-cv-02581-DDD-SKC.

          Management of Colorado Excavating wishes to emphasize the company’s policy
   and goal of providing equal employment opportunity in all of its operations and in all
   areas of employment practices. Colorado Excavating seeks to ensure that there shall
   be no discrimination against any employee or applicant for employment on the grounds
   of disability, race, color, religion, sex, pregnancy, national origin, age, or genetic
   information.

           Pursuant to the Americans with Disabilities Act (ADA) it is unlawful for an
   employer to discriminate based upon the disability of an applicant or employee. It is
   also unlawful for any employer to retaliate against an employee because he or she has
   requested accommodation for disability; opposed discriminatory employment practices;
   filed a charge of discrimination with any municipal, state or federal equal employment
   opportunity agency; or participated in an investigation of a charge of discrimination.

          Colorado Excavating has agreed in the Consent Decree to provide training
   regarding the ADA and other anti-discrimination laws for all employees, supervisors,
   and managers so that all employees will be informed of their rights to work in an
   environment that is free of discrimination.

          Any employee who believes that he/she has suffered discrimination on the basis
   of disability, age, race, color, religion, sex, pregnancy, national origin, or genetic
   information has the right to contact the Denver Field Office of the Equal Employment
   Opportunity Commission (EEOC) directly at (303) 866-1300. You may also contact the
   Colorado Civil Rights Division (CCRD) at (303) 894-2997.

          In compliance with federal law, no official at Colorado Excavating will retaliate
   against an employee who makes an internal complaint of discrimination or who contacts
   the EEOC or its state counterpart.

         This Notice shall remain posted for the three-year term of the Consent Decree.


   COLORADO EXCAVATING



   By:__________________________________                  ____________________
                                                          Date
